DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 12 August 2021.  Claims 1, 13 and 17 have been amended.  Claims 1-20 are currently pending and have been examined.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-12 are a system, claims 13-16 are a method and claim 17-20 are a medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2: Prong 1:  The independent  claims (1, 13 and 17)  recite the limitation of receiving, for an anchor item, a plurality of recommended items; generating, for each recommended item of the plurality of recommended items, features based on session activity data; determining an item type of the anchor item and the plurlity of recommendation items, generating prediction data for each of the recommended items based on the execution of the trained machine learning process; generating a ranking of the plurality of recommended items based on the prediction data; and transmitting the ranking of the plurality of recommended items. 
 
The determining limitation as drafted is a process that under its broadest reasonable interpretation covers a processing of identifying and categorizing of item which is marketing activity or behaviors.  That is the drafted process in comparable to the advertising, marketing process (i.e., a process aimed at providing recommendation (e.g., advertisements) for items.  Thus, these limitations fall within “Certain Methods Of Organizing Human Activity or commercial or legal interactions
 
The generating limitation, as drafted is a process that under its broadest reasonable interpretation, covers the commercial activity but the recitation of generic computer components. That is the drafted process in comparable to the advertising, marketing process (i.e., a process aimed at providing recommendation (e.g., advertisements) for items.  Thus, these limitations fall within “Certain Methods of Organizing Human Activity or commercial or legal interactions.  Further, the ranking limitation, as drafted, is also a process that, under its broadest reasonable the 
Step 2A prong 2:  The only additional elements in independent claims is some form of computer components recited at a high-level of generality (i.e., generic computer device, and processor performing a generic computer function of processing data, receiving from and to  transmitting data, i.e., mere data gathering  such that is amount no more adding the work “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Step 2B
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court ineligible.
As for dependent claims 2-5, 14 and 18 these claims recite limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  

As for dependent claim 6 this claim recites limitation that further define the same abstract idea noted in claim 1.  The claim further recites generating a feature vector for each recommend item of the plurlity of recommendation items, wherein the feature vector for each recommend item identifies the anchor item, the recommend items Thus, these limitations fall within “Certain Methods Of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  
As for dependent claim 7 this claim recites limitation that further define the same abstract idea noted in claims 1 and 6.  The claim further recites wherein the features include aggregated co-count, contextual, categorical and aggregated view-buy count feature.  Thus, these limitations fall within “Certain Methods of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.   
As for dependent claims 8, 18 and 19, these claim recite limitation that further define the same abstract idea noted in claims 1 and 13.  In addition, the recite the additional elements of computing device filter the ranking the plurlity of recommend items.  The computing device is recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using a genre computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical applicant.  Further in step 2B, as noted above this considered well-understood, routine, conventional activity nothing the Symantec, TLI, and OIP Techs counts decisions cited in MPEP 2106.05(d)(II) that indict that mere receipt or transmission of data over a network is a well understood, routine, and conventional function.   

As for dependent claim 9 this claim recite limitation that further define the same abstract idea noted in claims 1 and 8.  The claim further recites determining a distance value between a category of each recommend item of the plurlity of recommended items and the categorical attribute embedding and removing a recommend items of the plurality of recommended items from the ranking of the plurlity of recommended items if at least one correspond distance value is not at least a threshold value.  Thus, these limitations fall within “Certain Methods of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.   

As for dependent claims 10-12, 16 and 20 theses claims recite limitation that further define the same abstract idea noted in claims 1 and 13.  In addition, the recite the additional elements of computing device to train the trained machine learning process with interaction data.  The computing device is recited at a high-level of generality such that it amounts no more than 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US Pub., 2020/0104898 A1) in view of Lifar et al (US Pub., 2017/0090867 A1)   

With respect to claim 1 Cui teaches a system comprising:

	a user device including at least one processor, a memory coupled to the at least one processor, and a display (Fig. 2, 212₁.., 212n, discloses user devices and paragraph [0036], disclose plurality of user devices, 212₁.., 212n); and 
a computing device including at least one processor and a memory coupled to the at least one processor(Fig. 2 , 210 server,  paragraph [0036], discloses server 210 in electronic communication with a plurlity of user devices , 212₁.., 212n.., and the system may perform  other method of the discloser ..), configured to:

receive an anchor item from the user devices the anchor item being identified based on webpage being displayed on the display of the user device including the anchor item (Fig 1, 104 discloses receiving a selection of anchor product from a user devices, and paragraph [0062], discloses receiving a selection of an anchor product form a user, the selection may be received, for example by the server from a user devices 212 through website ..); 
obtain, for the anchor item, and a plurality of recommended items (paragraph [0059], discloses anchor-accessory relationship database which can be access by server 210 to provide accessory recommendation to the user device); 

generate, for each recommended item of the plurality of recommended items, features based on session activity data (Figs. 16-17, paragraph [00121], discloses select the accessory product to recommend  from the plurality of potential accessory product .., and paragraph [0122], discloses a generic accessory recommendation generation may generate  accessory recommendations according  to the example fig. 16..);

determine an item type of the anchor item (Fig. 3, 302 discloses determine anchor product category of an anchor product [type of the anchor items]) and the plurality of recommend items (Fig. 4, and paragraph [0095] discloses determine an anchor product, perform comparison of product names and/or description of the anchor product [type of the anchor items].., determine, based on the comparison, an accessory product of the potential accessory product to recommend the anchor product);  

execute a trained machine learning process corresponding to the item type based on the generated features for each of the plurlity of recommended item (Fig. 14, paragraph [0113], discloses attribute compatibility of three different accessory light bulbs [type based on generated features]   and paragraph [0133], discloses an algorithm is trained to learn aspects of existing anchor-accessory relationship ); and    
transmit the plurality of recommended items  and the ranking of the plurality of recommended items, to the user devices for display on the webpage being displayed on the display of the user devices (Fig. 15, paragraph [0062], disclose transmit one or more accessory recommendation to the user device, paragraph [0112], discloses higher ranked accessory may be displayed closer to the anchor product than lower ranked accessory products (e.g.; at 806 instead of 808 or 809; at 806, 808, and/or 809 instead of a second page of accessories that are not visible in FIG. 8, paragraph [0115], discloses rank several recommend accessory.., sort or prioritize accessory recommendation and/or how they are displayed to the user and paragraph [0116], discloses for the number of bulbs, accessories that match the optional compatibility rule are valued or ranked higher).

Cui teaches the above elements including   prediction data for each of the recommended items  based on the execution of the trained machine learning process (paragraphs [00134]-[0135], discloses train an algorithm  for predicting anchor-accessory relationship, and paragraph [0139], discloses  using the training data, the algorithm can determine patterns or characterstics of the input feature that indicate whether product “X” and “Y” will have…,   output a prediction as to whether the products in the new data  …, anchor accessory relationship predict by the trained algorithm can also be added to the list/table of anchor-accessory product relations [generating prediction data] ); and generate a ranking of the plurality of recommended items (paragraph [0112], discloses   multiple accessories may be recommended for an anchor product, the optional attributes may be utilized to rank one accessory higher than another and paragraph [0115], discloses rank serval recommend accessory’s).  Cui is silent to generate a predication data and corresponding ranking of the plurlity of ranking items is based on prediction data.  
However, Lifar teaches generating prediction data and generate a ranking of the plurality of recommended items based on the prediction data ( Fig. 2 paragraph [0094], discloses the predication model 116 may generate a table 210 comprising a plurality of potential  ranked predicted item list and an assisted ranked column 225).  Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the ranking of serval reminding item of Cui with generating a predication table/data comprising a plurality of potential ranked predicted item list of Lifar in order to reduce required amount of them for generating the recommended subset of items (see Lifar, paragraph [0163]).
 


 
 
With respect to claim 2, Cui in view of Lifar elements of claims 1, furthermore Cui teaches the system wherein generating features based on session data comprises generating interaction features for each recommended item of the plurality of recommended items based on the session activity data (Fig. 19, discloses input features, and paragraphs [0135]-[0136], discloses table show training/testing data for training an algorithm   determine anchor-accessory relationship .., input feature to train the algorithm).  

With respect to claim 3, Cui in view of Lifar elements of claims 2, furthermore Cui teaches the system wherein generating features based on session data comprises generating popularity features for each recommended item of the plurality of recommended items based on the session activity data (paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .

	With respect to claim 4, Cui in view of Lifar elements of claims 3, furthermore Cui teaches the system wherein generating features based on session data comprises generating categorical item features for each recommended item of the plurality of recommended items (paragraph [0045] discloses the attribute classification parameters 220 may be used in combination with the computability rules to determine … [categorical items futures]).
(Fig. 21, discloses purchase frequency).
With respect to claim 6, Cui in view of Lifar elements of claims 1, furthermore Cui teaches the system wherein generating features based on session data comprises generating a feature vector for each recommended item of the plurality of recommended items, wherein the feature vector for each recommended item identifies the anchor item, the recommended item, and the features (fig. 13A and paragraph [0018], discloses table compatibility rules for selecting recommend accessory based on attribute computability ..) .

With respect to claim 7, Cui in view of Lifar elements of claim 6, furthermore Cui teaches the system wherein the features include aggregated co-count, contextual, categorical, and aggregated view-buy count features (paragraph [0136], discloses co-purchase frequency between “X” and “Y” .. purchase frequency .., total number of transactions (N).  The lift factor may for example, be calculated according to the following equation...).
With respect to claim 8, Cui in view of Lifar elements of claim 1, furthermore Cui teaches the system wherein the computing device is configured to: generate categorical attribute embedding’s based on the session activity data; and filter the ranking of the plurality of recommended items based on the categorical attribute embedding’s (Fig. 7, 704 discloses filter the potential anchor-accessory relationships based on co-purchase transaction and paragraph [0080], discloses co-purchase data is filtered with the extracted accessory relationship information ..).

 

With respect to claim 9, Cui in view of Lifar elements of claim 8, furthermore Cui teaches the system wherein filtering the ranking of the plurality of recommended items comprises: determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embedding’s (paragraph [0112], discloses a higher ranked accessory may be displayed close to the anchor product than lower ranked accessory product); and
removing a recommended item of the plurality of recommended items from the ranking of the plurality of recommended items if at least one corresponding distance value is not at least
a threshold value embedding’s (paragraph [0112], discloses a higher ranked accessory may be displayed close to the anchor product than lower ranked accessory product [removing a recommended item]).
With respect to claim 10, Cui in view of Lifar elements of claim 1, furthermore Cui teaches the system wherein the computing device is configured to train the trained machine learning process with interaction data, popularity data, and categorical data associated with a first period of time (paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]).




 
With respect to claim 11, Cui in view of Lifar elements of claim 10, furthermore Cui teaches the system wherein the computing device is configured to periodically train the trained machine learning process with interaction data, popularity data, and categorical data associated with a second period of time, wherein the second period of time is less than the first period of time( paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .

With respect to claim 12, Cui in view of Lifar elements of claim 1, furthermore Cui teaches the system wherein the trained machine learning process comprises a plurality of machine learning models, wherein each machine learning model is trained based on features generated from a portion of the session activity data associated with items in a particular category (paragraphs [0133], discloses the algorithm may be trained for example utilizing transaction).

With respect to claim 13 Cui teaches a method comprising:

receiving, from a user device an anchor item,   the anchor item being identified based on webpage being displayed on the display of the user device including the anchor item (Fig 1, 104 discloses receiving a selection of anchor product from a user devices, and paragraph [0062], discloses receiving a selection of an anchor product form a user, the selection may be received, for example by the server from a user devices 212 through website ..); 
obtaining, for the anchor item, and a plurality of recommended items (paragraph [0059], discloses anchor-accessory relationship database which can be access by server 210 to provide accessory recommendation to the user device); 

generating, for each recommended item of the plurality of recommended items, features based on session activity data (Figs. 16-17, paragraph [00121], discloses select the accessory product to recommend  from the plurality of potential accessory product .., and paragraph [0122], discloses a generic accessory recommendation generation may generate  accessory recommendations according  to the example fig. 16..);

determining an item type of the anchor item (Fig. 3, 302 discloses determine anchor product category of an anchor product [type of the anchor items]) and the plurality of recommend items (Fig. 4, and paragraph [0095] discloses determine an anchor product, perform comparison of product names and/or description of the anchor product [type of the anchor items].., determine, based on the comparison, an accessory product of the potential accessory product to recommend the anchor product);  

executing a trained machine learning process corresponding to the item type based on the generated features for each of the plurlity of recommended item (Fig. 14, paragraph [0113], discloses attribute compatibility of three different accessory light bulbs [type based on generated features]   and paragraph [0133], discloses an algorithm is trained to learn aspects of existing anchor-accessory relationship ); and    
plurality of recommended items  and the ranking of the plurality of recommended items, to the user devices for display on the webpage being displayed on the display of the user devices (Fig. 15, paragraph [0062], disclose transmit one or more accessory recommendation to the user device, paragraph [0112], discloses higher ranked accessory may be displayed closer to the anchor product than lower ranked accessory products (e.g.; at 806 instead of 808 or 809; at 806, 808, and/or 809 instead of a second page of accessories that are not visible in FIG. 8, paragraph [0115], discloses rank several recommend accessory.., sort or prioritize accessory recommendation and/or how they are displayed to the user and paragraph [0116], discloses for the number of bulbs, accessories that match the optional compatibility rule are valued or ranked higher).

Cui teaches the above elements including   prediction data for each of the recommended items  based on the execution of the trained machine learning process (paragraphs [00134]-[0135], discloses train an algorithm  for predicting anchor-accessory relationship, and paragraph [0139], discloses  using the training data, the algorithm can determine patterns or characterstics of the input feature that indicate whether product “X” and “Y” will have…,   output a prediction as to whether the products in the new data  …, anchor accessory relationship predict by the trained algorithm can also be added to the list/table of anchor-accessory product relations [generating prediction data] ); and generate a ranking of the plurality of recommended items (paragraph [0112], discloses   multiple accessories may be recommended for an anchor product, the optional attributes may be utilized to rank one accessory higher than another and paragraph [0115], discloses rank serval recommend accessory’s).  Cui is silent to generate a 
However, Lifar teaches generating prediction data and generate a ranking of the plurality of recommended items based on the prediction data ( Fig. 2 paragraph [0094], discloses the predication model 116 may generate a table 210 comprising a plurality of potential  ranked predicted item list and an assisted ranked column 225).  Therefore, it would have been obvious to the one ordinary skill in the art at the time to the invention was made to modify the ranking of serval reminding item of Cui with generating a predication table/data comprising a plurality of potential ranked predicted item list of Lifar in order to reduce required amount of them for generating the recommended subset of items (see Lifar, paragraph [0163]).
 

With respect to claim 14, Cui  in view of Lifar elements of claims 13, furthermore Cui teaches the method wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period (paragraph [0139], discloses algorithm can the output a prediction as to whether the predict in the new data “X” and “Y” columns ...,  and paragraph [0140], discloses  determine new anchor-accessory relationships, in embodiments .., transaction data .., maybe transformed into mean spend data that may be used with an algorithm ..) .
With respect to claim 15, Cui in view of Lifar elements of claim 13, furthermore Cui teaches the method wherein the computing device is configured to: generate categorical attribute embedding’s based on the session activity data; and filter the ranking of the plurality of recommended items based on the categorical attribute embedding’s (paragraph [0112], discloses a higher ranked accessory may be displayed close to the anchor product than lower ranked accessory product [removing a recommended item] ).

With respect to claim 16 , Cui in view of Lifar elements of claim 13, furthermore Cui teaches the system wherein the trained machine learning process with interaction data, popularity data and categorical data( paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .

With respect to claim 17 Cui teaches a non-transitory computer readable medium having instructions stored thereon wherein the instructions, when executed by at least one processor, cause a device to perform operation (paragraph [0150], discloses non-transient, computer readable medium) comprising:

receiving an anchor item from the user devices the anchor item being identified based on webpage being displayed on the display of the user device including the anchor item (Fig 1, 104 discloses receiving a selection of anchor product from a user devices, and paragraph [0062], discloses receiving a selection of an anchor product form a user, the selection may be received, for example by the server from a user devices 212 through website ..); 
obtaining, for the anchor item, and a plurality of recommended items (paragraph [0059], discloses anchor-accessory relationship database which can be access by server 210 to provide accessory recommendation to the user device); 

(Figs. 16-17, paragraph [00121], discloses select the accessory product to recommend  from the plurality of potential accessory product .., and paragraph [0122], discloses a generic accessory recommendation generation may generate  accessory recommendations according  to the example fig. 16..);

determining an item type of the anchor item (Fig. 3, 302 discloses determine anchor product category of an anchor product [type of the anchor items]) and the plurality of recommend items (Fig. 4, and paragraph [0095] discloses determine an anchor product, perform comparison of product names and/or description of the anchor product [type of the anchor items].., determine, based on the comparison, an accessory product of the potential accessory product to recommend the anchor product);  

executing a trained machine learning process corresponding to the item type based on the generated features for each of the plurlity of recommended item (Fig. 14, paragraph [0113], discloses attribute compatibility of three different accessory light bulbs [type based on generated features]   and paragraph [0133], discloses an algorithm is trained to learn aspects of existing anchor-accessory relationship ); and    
transmitting the plurality of recommended items  and the ranking of the plurality of recommended items, to the user devices for display on the webpage being displayed on the display of the user devices (Fig. 15, paragraph [0062], disclose transmit one or more accessory recommendation to the user device, paragraph [0112], discloses higher ranked accessory may be displayed closer to the anchor product than lower ranked accessory products (e.g.; at 806 instead of 808 or 809; at 806, 808, and/or 809 instead of a second page of accessories that are not visible in FIG. 8, paragraph [0115], discloses rank several recommend accessory.., sort or prioritize accessory recommendation and/or how they are displayed to the user and paragraph [0116], discloses for the number of bulbs, accessories that match the optional compatibility rule are valued or ranked higher).

Cui teaches the above elements including   prediction data for each of the recommended items  based on the execution of the trained machine learning process (paragraphs [00134]-[0135], discloses train an algorithm  for predicting anchor-accessory relationship, and paragraph [0139], discloses  using the training data, the algorithm can determine patterns or characterstics of the input feature that indicate whether product “X” and “Y” will have…,   output a prediction as to whether the products in the new data  …, anchor accessory relationship predict by the trained algorithm can also be added to the list/table of anchor-accessory product relations [generating prediction data] ); and generate a ranking of the plurality of recommended items (paragraph [0112], discloses   multiple accessories may be recommended for an anchor product, the optional attributes may be utilized to rank one accessory higher than another and paragraph [0115], discloses rank serval recommend accessory’s).  Cui is silent to generate a predication data and corresponding ranking of the plurlity of ranking items is based on prediction data.  
However, Lifar teaches generating prediction data and generate a ranking of the plurality of recommended items based on the prediction data ( Fig. 2 paragraph [0094], discloses the predication model 116 may generate a table 210 comprising a plurality of potential  ranked predicted item list and an assisted ranked column 225).  Therefore, it would have been obvious to (see Lifar, paragraph [0163]).
 With respect to claim 18, Cui in view of Lifar elements of claims 17, furthermore Cui teaches the non-transitory computer ridable medium wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period (paragraph [0136], discloses co-purchase frequency between “X” and “Y” .. purchase frequency .., total number of transactions (N).  The lift factor may for example, be calculated according to the following equation...).

With respect to claim 19, Cui in view of Lifar elements of claim 17, furthermore Cui teaches the non-transitory computer ridable medium wherein the operation comprise: generate categorical attribute embedding’s based on the session activity data; and filter the ranking of the plurality of recommended items based on the categorical attribute embedding’s (paragraph [0112], discloses a higher ranked accessory may be displayed close to the anchor product than lower ranked accessory product [removing a recommended item] ).
With respect to claim 20 Cui in view of Lifar elements of claim 17, furthermore Cui teaches the non-transitory computer ridable medium wherein the trained machine learning process with interaction data, popularity data and categorical data( paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .

Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections filed on 17 August 2021 with respect to claims 1-20 have been fully considered but they are not persuasive.   In response to the applicants’ arguments of 35 U.S.C 101 of pages 8-13 of remarks sections,  the claims are evaluated based on the given guidelines of USPTO 2019 and found the claims are ineligible under 35 U.S.C 101.  

The generic computer composting in recited steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of use of each item, or the ranking of the items based on the determined amount of use). This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of proving relevant advertisement to the user. The claim is directed to the abstract idea.
 

Applicant's arguments of 35 U.S.C 103(a) rejections filed on 17 August 2021 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Cui et al (US Pub., 2020/0104898 A1) discloses this disclosure includes systems and methods for providing accessory product recommendations to a user that may include items  related to an anchor product selected by the user.
Lifar et al (US Pub., 2017/0090867 A1) discloses a method of generating a recommended subset of items for a user of an electronic device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SABA DAGNEW/Primary Examiner, Art Unit 3682